     Case 2:20-cv-06952-CCC-MF Document 1 Filed 06/08/20 Page 1 of 8 PageID: 1




                              UNITED STATES DISTRICT COURT FOR
                                 THE DISTRICT OF NEW JERSEY


IN RE: PROTON-PUMP INHIBITOR
PRODUCTS LIABILITY LITIGATION (NO. II)                              MDL No. 2789 (CCC) (Ml?)

This document relates to:



 2:20-cv-6952



            SECOND AMENDED SHORT FORM COMPLAINT AND JURY DEMAND

              The Plaintiff(s) name d b e low file(s) this Second Amended Short Form

       Complaint and Ju ry Demand against Defendants named below by and through their

      undersigned counsel and as pennitted by Case Management Order No. 7. Plaintiff(s)

      incorporate(s) by reference the allegations contained in Plaintiffs ‘Master Long Form

       Complaint and Juty Demand in In re: Proton-Pump Inhibitor Products Liability Litigation,

      MDL 2789, in the United States District Court for the District of New Jersey pursuant to

      Case Management Order No. 7.

              In addition to those causes of action contained in Plaintiffs ‘Master Long Form

       Complaint and Jury Demand, where certain claims require specific pleadings and/or

      amendments, Plaintiff(s) shall add and include them herein.

                                   IDENTIFICATION OF PARTIES

      Identification of Plain tiff(s

       1.       Name of individual injured/deceased due to the use of PPI Product(s):
                 Allan Francis LaGrange, JR.

      2.        Consortium Claim(s): The following individual(s) allege damages for loss of

      consortium:
Case 2:20-cv-06952-CCC-MF Document 1 Filed 06/08/20 Page 2 of 8 PageID: 2




 3.        Survival and/or Wrongful Death Claims:

            a. Plaintiff,                              is filing this case in a representative capacity

               as the                                         of the Estate of___________________

               deceased.

            b. Survival Claim(s): The following individual(s) allege damages for survival

               claims, as permitted under applicable state laws:



 4.         As a result of using PPI Products, PlaintifVDecedent suffered pain and suffering,

 emotional distress, mental anguish, and personal and economic injur(ies) that are alleged to

 have been caused by the use of the PPI Products identified in Paragraph 10, below, but not

 limited to the following:

                                injury to himself/herself

                                injury to the person represented

                               wrongful death

                                survivorship action

                                economic loss

                                loss of services

                                loss of consortium

                                other:




 Identification of Defendants

 5.        Plaintiff(s)/Decedent is/are suing the following Defendant(s) (please check all that

 apply):




                                                   2
Case 2:20-cv-06952-CCC-MF Document 1 Filed 06/08/20 Page 3 of 8 PageID: 3




         []   Abbott Laboratories

         U    AstraZeneca Pharmaceuticals LP

         U    AstraZeneca LP

         U    GlaxoSmithKline Consumer Healthcare Holdings (US) LLC

         U    Merck & Co. Inc. d!bla Merck, Sharp & Dohme Corporation

         U    Novartis Corporation

         U    Novartis Pharmaceutical Corporation

         U    Novartis Vaccines and Diagnostics, Inc.

         U    Novartis Institutes for Biomedical Research, Inc.

         U    Novartis Consumer Health, Inc.

         U    Pfizer, Inc.

         U    The Procter & Gamble Company

         U    The Procter & Gamble Manufacturing Company

         U    Takeda Phannaceuticals U.S.A., Inc.

         U    Takeda Pharmaceuticals America, Inc.

         U    Takeda Development Center Americas, Inc. f/k/a Takeda Global Research
              & Development Center, Inc.

         U    Takeda Pharmaceutical Company Limited

         U    Other(s) Defendant(s) (please identify):




                                           3
Case 2:20-cv-06952-CCC-MF Document 1 Filed 06/08/20 Page 4 of 8 PageID: 4




                                   JURISDICTION &          VENUE

 Jurisdiction:




 6.          Jurisdiction in this Short Form Complaint is based on:

                     Diversity of Citizenship

               C     Other (The basis of any additional ground for jurisdiction must be pled in

 sufficient detail as required by the applicable federal Rules of Civil Procedure).__________



 Venue:




  7.         District Court(s) in which venue was proper where you might have otherwise filed

       this Short form Complaint absent Case Management Order No. 7 entered by this Court

  andlor to where remand could be ordered:
       United States District Court for the District of South Carolina




                                       CASE SPECIFIC FACTS




 8.          Plaintiff(s) currently reside(s) in (City, State):   Aiken, SC

 9.          To the best of Plaintiffs knowledge, Plaintiff/Decedent used PPI Product(s) during

 the following time period:
                                  1996 to 2018

 10.         Plaintiff1Decedent used the following PPI Products, for which claims are being

 asserted:

              C      Dexilant

              C      Nexium

              C      Nexium 24HR

              C      Prevacid

              C      Prevacid 24HR

                                                     4
Case 2:20-cv-06952-CCC-MF Document 1 Filed 06/08/20 Page 5 of 8 PageID: 5




              C    Pñlosec

              C    Pñlosec OTC

              C    Protonix

              C    Other (List All):

 11.        The injuries suffered by Plaintiff/Decedent as a result of the use of PPI Products

 include, among others that will be set forth in Plaintiffs discovery responses and medical

 records:

              C    Acute Interstitial Nephritis (AfN)

              C    Acute Kidney Injury (AKI)

              C    Chronic Kidney Disease (CKD)

              C    End Stage Renal Disease (ESRD)

              C    Dialysis

              C    Death

             C     Other(s) (please specify):




 12.        At the time of the Plaintiffs/Decedent’s diagnosis of injury, Plaintiff7Decedent

 resided in (City, State): Aiken, SC

                                       CAUSES OF ACTION

 13.    Plaintiff(s), again, hereby adopt(s) and incorporate(s) by reference the Master

 Long form Complaint and Jury Demand as if fully set forth herein.

 14.        The following claims and allegations asserted in the Master Long Form

                                                 5
Case 2:20-cv-06952-CCC-MF Document 1 Filed 06/08/20 Page 6 of 8 PageID: 6




 Complaint and Jury Demand are herein more specifically adopted and incorporated by

 reference by Plaintiff(s) please check all that apply):

            C     Count I: Strict Product Liability

            C     Count II: Strict Product Liability Design Defect
                                                      —




            C     Count III: Strict Product Liability   —   Failure to Warn

            C     Count IV: Negligence

            C     Count V: Negligenc Per Se

            C     Count VI: Breach of Express Warranty

            C     Count VII: Breach of Implied Warranty

            C     Count VIII: Negligent Jvlisrepresentation

            C     Count DC: Fraud and Fraudulent Misrepresentation

            C     Count X: Fraudulent Concealment

            C     Count XI: Violation of State Consumer Protection Laws of the State(s) of:


            C     Count XII: Loss of Consortium

            C     Count XIII: Wrongful Death

            C     Count XIV: Survival Action

            C     Furthermore, Plaintiff(s) assert(s) the following additional theories andlor

 Causes of Action against Defendant(s) identified in Paragraph five (5) above. If Plaintiff(s)

 includes additional theories of recovery, to the extent they require specificity in pleadings,

 the specific facts and allegations supporting these theories must be pled by Plaintiff(s) in a

 manner complying with the requirements of the Federal Rules of Civil Procedure:




                                                6
Case 2:20-cv-06952-CCC-MF Document 1 Filed 06/08/20 Page 7 of 8 PageID: 7




          WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against Defendants of

 compensatory damages, punitive damages, interest, costs of suit and such further relief as

 the Court deems equitable and just, and as set forth in the Master Long form Complaint

 and Juiy Demand, as appropriate.

                                         JURY DEMAND

          Plaintiff(s) hereby demand a trial by jury as to all claims in this action.

 Dated:
          June 8, 2020




                                                  7
Case 2:20-cv-06952-CCC-MF Document 1 Filed 06/08/20 Page 8 of 8 PageID: 8




                                   Respectfully Submitted,



                                   Attorney, Esqifro se Litigant name
                                    ________________________
                                     s/ Alex
                                   Law  FirmC.  Davis(if applicable)
                                              Name
                                    Alex C.Address
                                   Mailing   Davis
                                    JONES WARD PLC
                                   Phone:
                                    The Pointe
                                   Fax:
                                    1205 E. Washington St., Suite 111
                                   Email:
                                    Louisville, Kentucky 40206
                                    Phone: (502) 882-6000
                                    Fax: (502) 587-2007
                                    Email: alex@jonesward.com




                                   8
